                        UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION

UNITED STATES OF AMERICA                        ) DOCKET NO.: 1:19CR64
                                                )
      v.                                        ) NOTICE OF ATTORNEY APPEARANCE
                                                )
ELLEN MADANS FROST                              )
                                                )


           NOW COMES the United States of America, by and through R. Andrew Murray United

 States Attorney for the Western District of North Carolina, and gives notice to this Honorable

 Court of the appearance of the undersigned Assistant United States Attorney for the government

 in the above-referenced action.

           RESPECTFULLY SUBMITTED, this the 22nd day of October, 2019.


                                                   R. ANDREW MURRAY
                                                   United States Attorney

                                                   s/ Don D. Gast
                                                   Assistant United States Attorney
                                                   NC Bar No. 23801
                                                   100 Otis Street
                                                   Asheville, NC 28801
                                                   Telephone: 828-271-4661
                                                   Fax: 828-271-4670
                                                   E-mail: don.gast@usdoj.gov




       Case 1:19-cr-00064-RJC-DSC Document 17 Filed 10/22/19 Page 1 of 1
